               1
               2
               3
               4
               5
               6
               7
               8                       UNITED STATES DISTRICT COURT
               9                      EASTERN DISTRICT OF CALIFORNIA
              10
              11 SAMUEL BOYKIN,                     )              Case No. 2:19-cv-00137-TLN-DB
                                                    )
              12             Plaintiff,             )              ORDER DISMISSING VALERO
                                                    )              SERVICES, INC. PLAN
              13         vs.                        )
                                                    )              Judge: Hon. Troy L. Nunley
              14   UNUM LIFE INSURANCE COMPANY )
                   OF AMERICA; VALERO SERVICES, )                  Complaint Filed: January 22, 2019
              15   INC. PLAN and DOES 1 through 10, )
                                                    )
              16             Defendants.            )
                                                    )
              17
              18        The Court, having read the Stipulation to Dismiss Valero Services, Inc. Plan,
              19 hereby grants the joint request by Plaintiff SAMUEL BOYKIN (“Plaintiff”) and
              20 Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA (“Unum Life”)
              21 (collectively, “Parties”) to dismiss Valero Energy Corporation Flex and Renewable
              22 Fuels Plan (erroneously named as "Valero Services, Inc. Plan") (“the Plan”) from this
              23 action without prejudice, with both Parties to bear their own attorneys’ fees and costs
              24 directly related to the instant Stipulation and dismissal of the Plan. Unum Life shall
              25 remain the only named defendant in this case.
              26 Dated: February 7, 2019
              27
              28                                        Troy L. Nunley
                                                        United States District Judge
LAW OFFICES
 MESERVE,                                                    1
 MUMPER &                                      Case No. 2:19-cv-00137-TLN-DB
HUGHES LLP
                                       ORDER DISMISSING VALERO SERVICES, INC. PLAN
